UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-8540



LEE MARVIN WEBB,

                                            Plaintiff - Appellant,

          versus

DAVID L. SMITH,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-876-R)


Submitted:   February 7, 1996          Decided:     February 29, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Lee Marvin Webb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant noted this appeal outside the thirty-day period

established by Fed. R. App. P. 4(a)(1), failed to obtain an exten-

sion of the appeal period within the additional thirty-day period

provided by Fed. R. App. P. 4(a)(5), and is not entitled to relief

under Fed. R. App. P. 4(a)(6). The time periods established by Fed.
R. App. P. 4 are "mandatory and jurisdictional." Browder v. Direc-
tor, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court dismissed Appellant's action by order

entered August 22, 1995. On October 10, 1995, Appellant filed some

papers which the district court construed as a motion for reconsid-
eration. The district court denied the motion for reconsideration

on October 27, 1995. Appellant filed his notice of appeal on Decem-

ber 13, 1995. Appellant's failure to note a timely appeal or obtain
an extension of the appeal period deprives this court of jurisdic-

tion to consider this case. We therefore dismiss the appeal. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 2